Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/14/2019, in which claims 1-21 are presented for the examination.

Drawings
The drawings filed on 11/14/2019 are accepted by the examiner. 

Allowable Subject Matter
Claims 5-7, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziskind et al. (US 2010/0211829, referred herein after Ziskind).



As per claim 1, 8, 15, Ziskind discloses a method for orchestrating and prioritizing a storage object component rebuild process in a hyper-converged infrastructure (HCI) deployment comprising a cluster of host systems, the method comprising: identifying, by a computer system, a list of storage object components impacted by a maintenance event or failure of a host system in the cluster (Fig. 5, [0027]-[0028],[0019], “The coordinator has the responsibility of detecting failures in the cluster and initiating failover recovery, including in accordance with any priorities set forth in cluster files 285”,  wherein in the event host 505 fails, virtual machines 525, 530, 535, 540 are listed as impacted); 
determining, by the computer system, a priority class for each storage object component in the list, the determined priority class being based on a virtual machine (VM)-level priority class assigned to a VM to which the storage object component belongs; and (Fig. 5, [0027]-[0028], VM 525 and VM 535 are determined as high priority from the list as claimed);
initiating, by the computer system, rebuilds of the storage object components in the list on a per-VM and per-priority class basis, such that: the rebuilds of storage object components belonging to the same VM are initiated consecutively; and (Fig. 5, [0027], [0028], “Host agent 510.sub.A, as the master coordinator, may inform host agent 500.sub.A that it should only restore virtual machine 525 on data store 515 and allow low priority virtual machine 530 to lapse, thereby allowing host agent 510.sub.A (as coordinator for data store 520) to restore high priority virtual machine 535 on data store 520, given the priorities.” Wherein the same high priority VMS are rebuilt as claimed);
the rebuilds of storage object components with higher priority classes are initiated before the rebuilds of storage object components with lower priority classes ([0028], “ Other coordinators consult the master coordinator to make placement decisions for failover to ensure that high priority virtual machines are restored before low priority virtual machines.”).

As per claim 2, 9, 16, Ziskind discloses the method of claim 1 wherein the VM-level priority class is specified by a cluster administrator and recorded in a storage policy associated with the VM ([0018], [0028], priorities set forth in cluster files 285).

As per claim 3, 10, 17, Ziskind discloses the method of claim 1 wherein the list of storage object components impacted by the maintenance event or failure of the host system comprises storage object components maintained on local storage resources of the host system  (Fig. 5, [0027]-[0028],[0019],  wherein in the event host 505 fails, virtual machines 525, 530 on local data store 515 and VMs 535, 540 on local data store 520 are impacted).


As per claim 4, 11, 18, Ziskind discloses the method of claim 1 further comprising: for each subset of storage object components in the list belonging to the same VM, grouping together the subset as a per-VM component group within the list; and sorting the per-VM component groups in the list based on their respective priority classes (Fig. 5, [0027], [0028], wherein the VMs 525 and 530 in same group on data store 515 and VMs 535 and 540 is in another group on data store 520, sorted group of VMs based on priorities are VMs 525 and 535 and low priority group 530 and 540 as claimed). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Patel teaches a Hyper-Converged Infrastructure (HCI)/physical infrastructure correlation system includes a compute/networking/storage physical infrastructure system coupled to an HCI correlation system via a network. 
Tal teaches a storage system with prioritized RAID rebuild.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMINI B PATEL/           Primary Examiner, Art Unit 2114